Title: To James Madison from Mackay & Campbell, 1 November 1821
From: Mackay & Campbell
To: Madison, James


                
                    Dr Sir
                    Fredericksburg 1 Novem 1821.
                
                Yr esteemed favour 30 Ulto. is recd. Alick has taken the furniture.
                Our accounts from England the Same as yours. These accounts have been the cause of more speculation than probably ever took place in the articles of wheat, flour, Corn & Whiskey. Flour got up to $8 in the different towns north of us, & even here it was $8 on the day before yesterday—it is now $7⅓ here & will Very likely be $7 tomorrow, & until another arrival from England, which will no doubt, either reduce or enhance prices Very considerably. Here, wheat has been 150 cts—is now 142 to 145 cts.
                We are anxious to give employment at our Orange Mill & receive wheat there at a deduction of 15 cts from the Fredg price with liberty to fix when the owner chooses, prior to 1 Jan & also to have the amount in flour at 4/6

⅌ Barrel. We also buy wheat Delivered a[t] Dades Mill at a Deduction of 1/– ⅌ Bushel from the Fredg Price. Your friends
                
                    Mackay & Campbell
                
            